
	
		I
		112th CONGRESS
		1st Session
		H. R. 954
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals a credit against income tax for tuition and related expenses for
		  public and nonpublic elementary and secondary education.
	
	
		1.Short titleThis Act may be cited as the
			 Family Education Freedom Act of
			 2011.
		2.Credit for
			 tuition and related expenses for public and nonpublic elementary and secondary
			 education
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Tuition and
				related expenses for public and nonpublic elementary and secondary
				education
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the qualified educational expenses paid during such taxable year for
				the elementary or secondary education of any dependent (as defined in section
				152) of the taxpayer at a qualified educational institution.
						(b)LimitationThe
				credit allowed by this section shall not exceed $5,000 per student for any
				taxable year.
						(c)DefinitionsFor
				purposes of this section—
							(1)Qualified
				educational expensesThe term qualified educational
				expenses means cost of attendance in connection with the elementary or
				secondary education of the student at a qualified educational institution.
				Under regulations prescribed by the Secretary, rules similar to the rules
				relating to cost of attendance (within the meaning of section 472 of the
				Higher Education Act of 1965 (20
				U.S.C. 1087ll) (as in effect on the date of the enactment of this paragraph)
				shall apply for purposes of the preceding sentence.
							(2)Qualified
				educational institutionThe term qualified educational
				institution means any educational institution (including any private,
				parochial, religious, or home school) organized for the purpose of providing
				elementary or secondary education, or both.
							(d)Cost-of-Living
				adjustment
							(1)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2011, the $5,000 amount contained in subsection (b) shall be
				increased by an amount equal to—
								(A)$5,000, multiplied
				by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins by substituting calendar year 2010 for
				calendar year 1992 in subparagraph (B) thereof.
								(2)RoundingIf any increase determined under paragraph
				(1) is not a multiple of $10, such increase shall be rounded to the next
				highest multiple of $10. In the case of a married individual (as determined
				under section 7703) filing a separate return, the preceding sentence shall be
				applied by substituting $5 for $10 each place it
				appears.
							(e)RegulationsThe
				Secretary shall prescribe regulations to carry out this section, including
				regulations providing for claiming the credit under this section on Form
				1040EZ.
						.
			(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
				
					
						Sec. 25E. Tuition and related expenses for
				public and nonpublic elementary and secondary
				education.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid in taxable years beginning after December 31, 2010.
			
